UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4200


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLIFTON KELLY LOCKLEAR,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:13-cr-00043-FL-1)


Submitted:   October 8, 2014                 Decided:   October 21, 2014


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne V. Watford-McKinney, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Clifton Kelly Locklear pled guilty pursuant to a plea

agreement to possession of a stolen firearm, in violation of 18

U.S.C. §§ 922(j), 924 (2012).              The district court sentenced him

to 100 months of imprisonment — a sentence resulting from an

upward variance * from his advisory Guidelines range of forty-six

to     fifty-seven       months.     Locklear      appeals,    challenging     the

substantive reasonableness of his sentence.                   Finding no error,

we affirm.

                We review a sentence for procedural and substantive

reasonableness under a deferential abuse of discretion standard.

Gall       v.   United   States,   552 U.S. 38,   51   (2007).     The   same

standard applies whether the sentence is “inside, just outside,

or     significantly       outside       the   Guidelines     range.”     United

States v. Rivera-Santana, 668 F.3d 95, 100-01 (4th Cir. 2012)


       *
       Although the district court’s judgment indicates that it
imposed an upward departure pursuant to U.S. Sentencing
Guidelines Manual § 4A1.3, p.s. (2013), and neither party
disputes this characterization on appeal, it appears from the
record that the district court imposed an upward variance from
the Guidelines range under 18 U.S.C. § 3553(a) (2012).
Regardless of the district court’s basis for the above-
Guidelines sentence in this case, our review in this case
remains the same. See United States v. Evans, 526 F.3d 155, 164
(4th Cir. 2008) (“[R]egardless of whether the court deviates
from the advisory Guidelines range because of a Guidelines-
sanctioned departure, or because of one or more § 3553(a)
factors . . . we review the resulting sentence only for
reasonableness.”).



                                           2
(internal quotation marks omitted).                  In determining procedural

reasonableness, we consider whether the district court properly

calculated the defendant’s advisory Guidelines range, gave the

parties an opportunity to argue for an appropriate sentence,

considered the § 3553(a) factors, selected a sentence based on

clearly erroneous facts, or failed to explain sufficiently the

selected sentence.           Gall, 552 U.S. at 49-51.          If the sentence is

free     of     significant      procedural      error,     we     review     it    for

substantive reasonableness, “tak[ing] into account the totality

of the circumstances, including the extent of any variance from

the Guidelines range.”           Id. at 51.

               When a district court imposes a sentence that falls

outside of the applicable Guidelines range, we consider “whether

the sentencing court acted reasonably both with respect to its

decision      to    impose    such   a   sentence    and    with   respect     to   the

extent of the divergence from the sentencing range.”                           United

States    v.    Hernandez–Villanueva,          473 F.3d 118,    123     (4th    Cir.

2007).     In conducting this review, we must give due deference to

the sentencing court’s decision because it has “flexibility in

fashioning a sentence outside of the Guidelines range,” and need

only “set forth enough to satisfy [this] . . . court that it has

considered the parties’ arguments and has a reasoned basis” for

its decision.         United States v. Diosdado-Star, 630 F.3d 359, 364

(4th     Cir.      2011)     (internal    quotation    marks       and    alterations

                                           3
omitted); see also United States v. Carter, 564 F.3d 325, 328

(4th Cir. 2009) (providing that sentencing court “must make an

individualized      assessment     based    on    the     facts    presented”)

(internal quotation marks and emphasis omitted).

             Based on our review of the record and the parties’

briefs, we conclude that Locklear’s above-Guidelines sentence is

substantively reasonable.         Although the sentence is forty-three

months above the high end of the Guidelines range, the district

court did not abuse its discretion in determining that such a

deviation     was   justified    by   the   18   U.S.C.    § 3553(a)   (2012)

factors, including Locklear’s history and characteristics; the

need to promote respect for the law; the compelling need to

protect the public; and the need to afford adequate deterrence.

See    § 3553(a)(1), (2).        See Diosdado-Star, 630 F.3d at 366-67

(affirming substantive reasonableness of variance sentence six

years greater than Guidelines range because sentence was based

on    the   district   court’s    examination     of    relevant   §   3553(a)

factors); United States v. McNeill, 598 F.3d 161, 167 (4th Cir.

2010) (affirming the district court’s upward departure based on,

among other factors, the seriousness of the offense, McNeill’s

extensive criminal history and lack of work history, and the

need to deter McNeill from future crimes).

             While Locklear argues that the 100-month sentence is

substantively unreasonable in light of his mental health issues,

                                       4
we reject this argument because it essentially asks this court

to   substitute    its   judgment        for     that   of     the      district     court.

While   this   court        may   have      weighed      the        § 3553(a)        factors

differently had it imposed sentence in the first instance, we

defer to the district court’s decision that a 100-month sentence

achieved the purposes of sentencing in Locklear’s case.                                  See

United States v. Jeffery, 631 F.3d 669, 679 (4th Cir. 2011)

(“[D]istrict      courts      have     extremely         broad          discretion      when

determining    the    weight      to   be       given   each       of    the   §     3553(a)

factors.”).

           We therefore affirm the district court’s judgment.                            We

dispense   with      oral    argument       because          the     facts     and    legal

contentions    are   adequately        expressed        in    the       materials     before

this court and argument would not aid the decisional process.


                                                                                   AFFIRMED




                                            5